Matter of Maiatico (2017 NY Slip Op 05669)





Matter of Maiatico


2017 NY Slip Op 05669


Decided on July 13, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 13, 2017

[*1]In the Matter of JEROME MICHAEL MAIATICO, an Attorney. 
(Attorney Registration No. 4711891)

Calendar Date: July 3, 2017

Before: Garry, J.P., Egan Jr., Lynch, Rose and Devine, JJ.


Jerome Michael Maiatico, Wayne, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Jerome Michael Maiatico was admitted to practice by this Court in 2009 and lists a business address in Philadelphia, Pennsylvania with the Office of Court Administration. Maiatica has applied to this Court, by affidavit sworn to May 9, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Maiatico is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirement for the most recent biennial period beginning in 2017 (see Judiciary Law § 468-a; Matter of Bretschger, 148 AD3d 1450, 1451 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Maiatico has submitted a supplemental affidavit, sworn to June 30, 2017, in which he attests that he is now current in his New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Maiatico has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Maiatico is now eligible to resign for nondisciplinary reasons (see Matter of Kushner, ___ AD3d ___, ___, 53 NYS3d 569, 570 [2017]; Matter of Waldron, 150 AD3d 1542 [2017]), we grant the application and accept his resignation.
Garry, J.P., Egan Jr., Lynch, Rose and Devine, JJ., concur.
ORDERED that Jerome Michael Maiatico's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Jerome Michael Maiatico's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Jerome Michael Maiatico is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Maiatico is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jerome Michael Maiatico shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.